[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO SET ASIDE VERDICT
The defendant, in its motion to set aside the verdict, alleges two separate grounds. The first requests a remittitur for CT Page 6172 the reason that "the verdict is contrary to the law and evidence". The second ground cites "comments of counsel" and failure of the court to give a curative instruction.
As to the first allegation, the court should not set aside the verdict or reduce it unless the court finds that the jury could not reasonably and legally reach its conclusion. Boyce v.Allstate Insurance Co., 236 Conn. 375 (1996). The court finds that the jury's verdict is well supported by the evidence when viewed in the light most favorable to it. Boyce, supra, 381-382.
As to the comments of counsel enumerated by the defendant in its memorandum the court was of the opinion that many of those comments were ill advised and allowed plaintiffs attorney to apologize and explain those comments to the jury, which counsel did. At the conclusion of plaintiff's attorney's remarks, defendant's counsel made no objections or comments.
Further, counsel took no exceptions to the court's charge and instructions that counsels' comments were not evidence. The court was completely unaware that counsel was not satisfied with plaintiff's "apology" and with the court's charge.
For these reasons the court believes defendant's claims are without merit. See Rizzo Pool Co. v. De Grosso, 232 Conn. 666,606-609 (1995); Berry v. Loiseau, 223 Conn. 706, 812-813 (1992);Mezes v. Mead, 48 Conn., App. 323, 329-330, (1998).
The motion to set aside the verdict is denied.
Freed, J.